Citation Nr: 1203615	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-15 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), as a result of military sexual trauma.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran served in the Army Reserves from February 1997 to July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, denying the claim currently on appeal.  

The Veteran has claimed service connection for PTSD.  Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to service connection for a psychiatric disorder.  Specifically, she alleges that she suffers from PTSD as a result of in-service sexual assaults.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In May 2005, the Veteran was seen for a mental health and behavioral consultation with VA.  It was noted that the Veteran was depressed and that she had been tearing her skin for the past seven years.  It was also noted that the Veteran stopped dating men about five years earlier because she did not want them touching her.  Finally, it was noted that the Veteran took an over dose of pills right after getting out of the military.  The Veteran was diagnosed with rule out PTSD at this time.  

According to an August 2005 VA outpatient treatment record, the Veteran's symptoms were consistent with PTSD due to sexual assault.  However, a diagnosis of PTSD was not assigned upon treatment in June 2006.  Rather, the Veteran was noted to be depressed and anxious.  

The Veteran was subsequently afforded a VA PTSD examination in February 2008.  The Veteran reported being sexually assaulted numerous times during military service.  However, the examiner explained that the Veteran was unable to provide much useful information during their interview.  She explained that the Veteran was either unable or unwilling to discuss her alleged in-service trauma.  It was also noted that the Veteran described being molested as a child between the ages of eight and ten.  The examiner concluded that the Veteran "might" meet the criteria for PTSD.  However, the examiner opined that the Veteran more clearly met the criteria for borderline personality disorder.  The examiner stressed that the Veteran may also suffer from PTSD related to military sexual trauma, but that there was presently insufficient data regarding the Veteran's stressors and symptoms.  

The Board the Veteran's testimony with respect to her personal assault is not necessarily sufficient to verify the personal assault stressor set forth in this case. However, it is also recognized that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  In any event, the Board acknowledges that the relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor incident. 38 C.F.R. § 3.304(f)(5) (2011). 

Moreover, and of significant import, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5)  specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor). 

In light of the above evidence, it would be inappropriate to deny the Veteran's claim at this point in time.  There is evidence suggestive of possible PTSD, as well as other psychiatric disorders such as depression, anxiety or a personality disorder.  Further, as noted, the Court has held that even if a Veteran's claim is limited to PTSD without more, VA must interpret the Veteran's claim to be a claim for any mental disability that may reasonably be encompassed by the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). The record does not contain any etiological opinion regarding the Veteran's prior diagnoses of depression and anxiety.  

Additionally, no etiological opinion was rendered on the diagnosed personality disorder.  In this regard, the Board notes that, generally, a personality disorder is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, such condition may be service-connected if it is subject to superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

The Veteran has alleged that she suffered numerous sexual assaults during her military service.  The Veteran has also submitted a statement from an individual purporting to have served with her during military service.  According to this individual, the Veteran confided with her about the sexual assaults, and, she witnessed the Veteran being taken away from her bunk during the night and being brought back some time later.  Finally, the February 2008 VA examiner opined that the Veteran may in fact have PTSD, in addition to a personality disorder, due to in-service sexual assault.  Unfortunately, the examiner was not comfortable offering a definitive opinion at this time.  In light of all of the potentially favorable evidence in this case, it would be improper to deny the Veteran's claim without affording her the opportunity to appear for a new VA examination in which a more concrete opinion may be provided.  

Finally, the most recent VA psychiatric treatment record appears to be from June 2006.  Any relevant records prepared since this time must be obtained and incorporated into the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file psychiatric treatment records from the VA Medical Center (VAMC) prepared since June 2006.  All attempts to secure these records should be documented in the claims file.  

2.  After completion of the above, the Veteran should be afforded a VA psychiatric examination.  The claims file must be made available to the physician designated to examine the Veteran, and the examiner must note having reviewed the claims file.  Following an examination of the Veteran and a review of the relevant records and lay statements, the psychiatrist is asked to opine whether it is at least as likely as not that the Veteran displayed any behavior in service that would be consistent with her claim of being sexually assaulted during his active service. 

If the psychiatrist is of the opinion that a personal assault(s) occurred, the psychiatrist should then state whether the Veteran has PTSD, or any other acquired psychiatric disorder, as a result of such assault(s) in service. 

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault(s) or determines that the clinical evidence does not support a diagnosis of PTSD or psychiatric disorder due to the assault(s), the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not that any diagnosed psychiatric disorder (including PTSD) had its onset in service or is otherwise etiologically related to the Veteran's service.

Finally, the examiner should provide an opinion as to whether any of the Veteran's psychiatric disorder(s) undebatably pre-existed service, e.g., personality disorder and PTSD, and if so, (A) whether any disorder other than a personality disorder was undebatably not aggravated by service and (B) whether a personality disorder was aggravated by service thereby resulting in a superimposed acquired psychiatric disability.

The claims file must be made available to and reviewed by the examiner. The psychiatrist must provide a complete rationale for all opinions offered.  In this regard, the examiner should note 1) the Veteran's alleged service stressors/incidents, which are found in written statements; 2) medical records; and 3) lay statements of record (February 2006 statement from her friend).

3.  The AMC should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

